Citation Nr: 1615070	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-36 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for arthritis of the left knee, status post repair of the anterior cruciate ligament and medial meniscectomy (a left knee disability).  

2.  Entitlement to an initial rating in excess of 10 percent disabling for right ankle degenerative joint disease (a right ankle disability).  

3.  Entitlement to an initial rating in excess of 10 percent disabling for sciatica with left hip pain.  

4.  Entitlement to service connection for a right knee disability. 

5.  Entitlement to service connection for a left shoulder disability. 

6.  Entitlement to service connection for a low back disability. 



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1988 to August 1988, from January 1992 to April 1992, and from May 2004 to May 2005.  The Veteran has additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, granted service connection for a left knee disability (assigning an initial non-compensable disability rating), a right ankle disability (assigning an initial 10 percent disability rating), and a left hip sciatica (assigning an initial 10 percent disability rating).  In a subsequent May 2014 rating decision, the initial disability rating for the Veteran's left knee disability was increased to 10 percent.  

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In March 2011, the Board remanded the appeal to the RO for additional development.  In the Remand, the Board requested readjudication of the claims on appeal and issuance of a Supplemental Statement of the Case (SSOC), which was performed in February 2015.  Subsequent to the SSOC, additional development performed by the RO addressed the claims on appeal and the claims were readjudicated in rating decisions in October and November 2015.  While a subsequent SSOC was not issued by the RO, readjudication of the claims on appeal was performed in consideration of all the evidence of record, and the Veteran was properly notified on the decision.  Accordingly, the Board finds that the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for tinnitus and a left ankle disorder were remanded in March 2011 along with the claims currently on appeal.  Following development conducted pursuant to the March 2011 Remand, the Agency of Original Jurisdiction (AOJ) granted service connection for tinnitus and arthritis of the left ankle in a February 2015 rating decision.  As these issues have been fully granted, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Regarding the claim for an increased disability rating for left hip sciatica, subsequent to the March 2011 Remand, service connection was separately granted in a May 2014 rating decision for limited motion of the left hip, rated as non-compensable.  Likewise, in an October 2015 rating decision, service connection was separately granted for tendinitis affecting left hip extension, rated as 10 percent disabling, and tendinitis affecting left hip abduction, rated as non-compensable.  All three disabilities were service-connected as associated with left hip sciatica.  To date, the Veteran has not expressed disagreement with the initial ratings assigned with these three disabilities; however, with respect to the two tendinitis disabilities, the period within which the Veteran must initiate an appeal has not lapsed.  Accordingly, the Board finds that the propriety of the initial disability ratings of these disabilities are not in appellate status, and are not considered part of this instant appeal.  The Board notes that VA regulation regarding secondary service connection, § 3.310(a), states that when service connection is established for a secondary condition, "the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a); however, once secondary service connection was established, the "part of" language in § 3.310(a) no longer applies.  See Roper v. Nicholson, 20 Vet. App. 173, 180-81 (2006) (examining the plain meaning and regulatory history of § 3.310(a) and concluding that the regulation was not intended to govern "any element of disability benefit decision making other than the determination of service connection").  While service connection for these three disabilities have been established as associated with the left hip sciatica, the propriety of the disability ratings of these disabilities are separate issues and are not "part of" the appeal for an increased disability rating for left hip sciatica.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issues of service connection for right knee, left shoulder, and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's left knee disability has been manifested by subjective complaints of pain, swelling, occasional episodes of giving way, decreased weight bearing tolerance, and use of an assistive device for locomotion; objective findings include left knee flexion greater than 60 degrees and no worse than lacking five degrees of knee extension.  

2.  For the entire initial rating period on appeal, ankylosis, malunion or non-union of the tibia and fibula, recurrent subluxation, lateral instability, and genu recurvatum have not been shown. 

3.  For the entire initial rating period on appeal, the Veteran's right ankle disability has been manifested by symptoms and impairment including pain, limitation of motion, decreased functional capacity, and use of assistive devices for locomotion. Ankylosis, malunion of the ankle bones, and involvement of the foot have not been shown.

4.  For the entire initial rating period on appeal, the Veteran's left hip sciatica has been manifested by symptomatology more nearly approximating mild incomplete paralysis of the sciatic nerve, but is not shown to have been manifested by symptomatology more nearly approximating moderate, or greater, incomplete paralysis or complete paralysis.  


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for an initial rating in excess of 10 percent disabling for the service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2015).  

2.  For the entire rating period on appeal, the criteria for an initial rating in excess of 10 percent disabling for the service-connected right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

3.  For the entire rating period on appeal, the criteria for an initial rating in excess of 10 percent disabling for the service-connected left hip sciatica have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's 
duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As the appeal arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection for the left knee disability, right ankle disability, and left hip sciatica, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 08-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, VA examination reports from July 2007, December 2007, January 2012, October 2015, and November 2015, and the Veteran's statements, including his testimony at the April 2010 Board hearing.  

The Veteran was afforded VA examinations in July 2007, December 2007, January 2012, October 2015, and November 2015.  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examinations are found to be adequate for ratings purposes of the issues on appeal.  The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disabilities.  In addition, the VA examiner addressed all the relevant rating criteria for rating hip, knee, and ankle disabilities, including the functional impact of the Veteran's disabilities upon his occupational and social functioning.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the appeal. 

Disability Ratings - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  However, coordination of the disability rating with impairment of function will be expected in all instances.  Id.  Reasonable doubt regarding the degree of disability will be resolved in a veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Such separate disability ratings are known as staged ratings.   

Regarding orthopedic disabilities, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of a veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 
32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The words "mild," "moderate," "moderately severe," "marked," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through him senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability Rating for a Left Knee Disability - Analysis

The Veteran contends that his left knee disability has caused more severe symptomatology than that contemplated by the disability rating currently assigned.  Specifically, the Veteran contends that he experiences chronic pain, decreased mobility, and occasional episodes of giving way that results in decreased weight bearing tolerance.  

Historically, the Veteran's left knee disability was evaluated under the hyphenated Diagnostic Code 5003-5261.  38 C.F.R. § 4.71a.  Effective August 7, 2015, the disability rating was changed to Diagnostic Code 5003-5260.  Id.  For the entire initial appeal period the Veteran's left knee disability has been rated as 10 percent disabling, except from December 6, 2010, to February 1, 2011, when the Veteran was awarded a temporary total disability rating under 38 C.F.R. § 4.30.  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints, or two or more minor joint groups, and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more joints, or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Id.

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a non-compensable rating will be assigned for limitation of knee flexion to 60 degrees; a 10 percent rating will be assigned for limitation of knee flexion to 45 degrees; a 20 percent rating will be assigned for limitation of knee flexion to 30 degrees; and a 30 percent rating will be assigned for limitation of knee flexion to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a non-compensable rating will be assigned for limitation of knee extension to 5 degrees; a 10 percent rating will be assigned for limitation of knee extension to 10 degrees; a 20 percent rating will be assigned for limitation of knee extension to 15 degrees; a 30 percent rating will be assigned for limitation of knee extension to 20 degrees; a 40 percent rating will be assigned for limitation of knee extension to 30 degrees; and a 50 percent rating will be assigned for limitation of knee extension to 45 degrees.  38 C.F.R. § 4.71a. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that an initial disability rating in excess of 10 percent is not warranted for the Veteran's left knee disability.  

Upon VA examination in June 2007, the Veteran reported episodic pain in the left knee.  Upon physical examination, the VA examiner noted full pain-free range of motion into both flexion and extension, with no additional loss of range of motion or joint function due to pain, fatigue, weakness, or lack of endurance following repetitive testing or flare-ups.  The VA examiner also noted a normal gait pattern and normal X-ray findings.  

Private treatment records dated between June 2007 and March 2010 reflect complaints of pain, swelling, and crepitus.  Physical examinations during this time period uniformly reflect no effusion and no instability.  In June 2008, the Veteran underwent left knee arthroscopy with debridement, removal of loose bodies, and removal of previously-implanted surgical hardware.  Following surgery, the Veteran attended two post-operative appointments, the last occurring in August 2008.  According to the last post-operative appointment, the Veteran was told to increase activity as tolerated and to follow-up as needed.  The next private treatment record is dated in March 2010.  

During the April 2010 Board hearing, the Veteran testified that he currently experiences pain and swelling in the left knee that results in decreased standing and walking tolerance and an inability to perform recreational activities.  The Veteran also testified that if he is active for more than four hours, his knee weakens and buckles.  

VA treatment records reflect that the Veteran underwent a left knee arthroscopy on December 6, 2010.  In a February 2015 rating decision, the Veteran was awarded a temporary total disability rating based on surgical treatment necessitating convalescence.  See 38 C.F.R. § 4.30.  The temporary total disability rating was assigned from December 6, 2010, until February 1, 2011.  

Upon VA examination in January 2012, the Veteran reported daily pain that increased with prolonged activity and bending and resulted in decreased sitting, standing, and walking tolerance.  The Veteran also reported using a knee brace during exercise and physical activity.  Upon physical examination, the VA examiner noted tenderness to palpation, but normal strength and stability.  The VA examiner documented 70 degrees of knee flexion, with pain beginning at 50 degrees, and full, pain-free knee extension.  The VA examiner noted that Veteran's prior history of a meniscectomy and noted current residuals of chronic pain.  

Additional VA treatment records dated between September 2012 and March 2015 reflect the Veteran's complaints of chronic pain, swelling, and episodes of giving way.  Consistent across these treatment records are notations of an antalgic gait pattern, mild tenderness to palpation, and trace effusion.  The September 2012 VA clinician documented "good [knee] extension within a few degrees of full" and knee flexion past 100 degrees.  The March 2015 VA clinician documented 120 degrees of painful knee flexion and a lack of five degrees of extension.  

Upon VA examination in November 2015, the Veteran reported pain, decreased mobility, and episodes of giving way resulting in decreased weight bearing tolerance; the Veteran denied flare-ups.  The Veteran reported the regular use of a brace for normal locomotion.  Upon physical examination, the VA examiner noted tenderness to palpation, crepitus, and recurrent effusion, but noted normal strength, no atrophy, no ankylosis, no recurrent subluxation, and no lateral instability.  The VA examiner documented 100 degrees of painful flexion and full, pain-free extension.  The VA examiner noted the Veteran's history of a meniscal tear, status post arthroscopic debridement, with residual symptoms of frequent episodes of joint pain and decreased range of motion.  

Based on all the evidence of record, the Board finds that the weight of the evidence is against a finding of entitlement to an initial disability rating in excess of 10 percent for a left knee disability.  As indicated in the May 2014 rating decision, the 10 percent initial disability rating was assigned under Diagnostic Codes 5003-5261.  

Regarding limitation of knee flexion motion, the Board finds that the weight of the evidence demonstrates that the Veteran's left knee disability has been manifested by non-compensable, but painful, limitation of motion.  Diagnostic Code 5260 provides a compensable disability rating when knee flexion is limited to 45 degrees or less.  The June 2007 VA examiner documented pain-free, full knee flexion.  The January 2012 VA examiner documented 70 degrees of knee flexion with pain beginning at 50 degrees.  The September 2012 VA clinician noted knee flexion past 100 degrees.  The March 2015 VA clinician noted 120 degrees of painful knee flexion.  The November 2015 VA examiner documented 100 degrees of painful knee flexion.  The record contains no documentation of knee flexion limited to 45 degrees of less; therefore, a compensable disability rating under Diagnostic Code 5260 based solely on limitation of motion is not warranted.  

The Veteran, however, has consistently reported pain during motion that results in a functional loss of motion.  Specifically, the Veteran has reported pain with knee flexion that results in decreased standing and walking tolerance and prevents participation in recreational activities.  While the Veteran has consistently demonstrated a non-compensable limitation of flexion motion, a 10 percent disability rating is warranted on the basis of painful motion.  See 38 C.F.R. § 4.59.  

The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, specifically any additional limitation of motion due to pain, in reaching the finding that a disability rating in excess of 10 percent based on limitation of motion is not warranted.  Even with consideration of painful motion, the Veteran demonstrated a limitation of motion to, at worst, 50 degrees of flexion during the January 2012 VA examination.  See Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206-07.  This limitation of motion represents a non-compensable limitation of motion under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5260 provides a 20 percent disability rating for a limitation of knee flexion motion to 30 degrees of less.  Id.  The evidence of record does not establish that the Veteran experienced such limitation of motion due to pain or any other factor.  See Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206-07.  Accordingly, the Board finds that a rating in excess of 10 percent on the basis of limitation of motion is not warranted.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his left knee disability.  See Schafrath, 1 Vet App. at 595.  In this regard, the Board has considered separate or alternative disability ratings based on limitation of knee extension motion and symptomatic meniscal conditions.  

Separate ratings may be awarded for a compensable limitation of flexion and a compensable limitation of extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004); 69 Fed. Reg. 59990 (2004).  However, the weight of the evidence demonstrates that a separate disability rating based on limitation of extension motion is not warranted.  Diagnostic Code 5261 provides a compensable disability rating for a loss of at least 10 degrees of knee extension.  See 38 C.F.R. § 4.71a.  The weight of the evidence demonstrates that the Veteran's extension motion has more often been documented as full.  While the September 2012 VA clinician documented extension "within a few degrees of full" and the March 2015 VA clinician documented a lack of five degrees of extension, these limitations fall short of a compensable disability rating.  Moreover, the weight of the evidence consistently reflects that the Veteran's extension motion has been pain-free.  Therefore, the Board finds that a separate, compensable disability rating is not warranted based on limitation of extension motion.  

The Board has also considered application of Diagnostic Codes 5258 and 5259, which contemplate symptomatic meniscal conditions, as the evidence establishes that the Veteran underwent a meniscectomy during the appeal period.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5258, the maximum 20 percent rating is assigned where there is evidence of dislocated semilunar cartilage (meniscus), with frequent episodes of "locking," pain, and effusion in the joint.  Id.  The Board finds that a rating under Diagnostic Code 5258 is not warranted.  While there is consistent evidence of chronic pain, the weight of the evidence demonstrates that the Veteran does not experience frequent episodes of locking or effusion.  Therefore, the Board finds that there was no current meniscal dislocation with frequent episodes of "locking," pain, and effusion in the left knee during the entire initial rating period on appeal, and a separate rating under Diagnostic Code 5258 is not warranted.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5259, the maximum 10 percent rating is assigned where a veteran presents with symptoms associated with the surgical removal of meniscal cartilage.  Id.  The Board finds that a separate rating under Diagnostic Code 5259 is not warranted.  As indicated above, the May 2014 rating decision indicated that the Veteran met the criteria for a 10 percent disability rating under Diagnostic 5259 as the Veteran underwent a meniscectomy and presented with residual symptoms of chronic pain.  See also November 2015 VA Examination Report.  However, VA's General Counsel explained in VAOPGCPREC 09-98 (August 14, 1998), that removal of semilunar cartilage may result in complications producing loss of motion, and, consequently, Diagnostic Code 5259 contemplates limitation of motion as a symptom so as to warrant consideration of the holding in Deluca.  While there are findings of pain, the Board finds that this symptom is reasonably contemplated and has been addressed in the rating currently assigned under Diagnostic Codes 5003 and 5260 (limitation of motion objectively confirmed by painful motion).  Therefore, to award the Veteran a disability rating based on limitation of motion, albeit non-compensable, and a separate disability rating under Diagnostic Code 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261- 62.

The Board has also considered application of Diagnostic Code 5257, which refers to recurrent subluxation or lateral instability of the knee joint.  Diagnostic Code 5257 provides for a 10 percent disability rating where the recurrent subluxation or lateral instability is "slight," a 20 percent disability rating where the subluxation or lateral instability is "moderate," and a 30 percent disability rating where the subluxation or lateral instability is "severe."  38 C.F.R. § 4.71a.  The Veteran has reported occasional episodes of giving way or buckling, primarily associated with weakness.  See e.g., April 2010 Hearing Transcript.  However, several VA examiners have specifically indicated a lack of recurrent subluxation and lateral instability.  See January 2012 VA Examination Report; November 2015 VA Examination Report.  The Board acknowledges that the Veteran has reported that his left knee would give out, or otherwise feel unstable.  While the Board finds his contentions competent and credible, the Board finds more probative the clinical testing conducted by medical professionals specifically to determine the presence and extent of lateral instability.  Based on the results of that testing, which are uniformly negative throughout the appeal period, the Board finds that there is no lateral instability or recurrent subluxation of the left knee during the entire initial rating period on appeal, and a separate rating under Diagnostic Code 5257 is not warranted.  See 
38 C.F.R. § 4.71a.  

Regarding the criteria under Diagnostic Code 5003, the weight of the evidence is against a finding of entitlement to a disability rating in excess of 10 percent.  Under Diagnostic Code 5003, a 20 percent disability rating is provided, in the absence of limitation of motion, for X-ray evidence of involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  In this regard, degenerative arthritis is documented in the Veteran's left knee and right ankle, both major joints.  See 
38 C.F.R. § 4.45(f).  The Veteran is also service-connected for arthritis in the left ankle.  However, both of the Veteran's service-connected ankle disabilities are currently rated on the basis of limitation of motion.  Moreover, while there is evidence that the Veteran experiences increased pain with prolonged activity, the Veteran specifically denied flare-ups during the November 2015 VA examination.  Accordingly, the Board finds that a higher disability rating under Diagnostic Code 5003 is not warranted.  38 C.F.R. § 4.71a.

Finally, the evidence, as a whole, does not reveal ankylosis, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum; therefore, the criteria of Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a.

The Board notes that the November 2015 VA examination report reflects that the Veteran regularly uses a left knee brace, particularly to normalize his antalgic gait pattern.  The use of an assistive device, such as a brace, is not specifically listed in the rating criteria for evaluating lower extremity disabilities, including knee disabilities.  However, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability.  For instance, a brace is provided to support a part of the body that may be painful, atrophied, or deformed.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The Board has fully considered the regular use of a knee brace in the Veteran's case as it relates to the symptomatology and functional independence associated with his left knee disability in the determination that a disability rating in excess of 10 percent is not warranted.

In arriving at the above conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the left knee disability has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms, such as pain.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Boards finds the preponderance of the evidence weighs against the assignment of an initial rating in excess of 10 percent disabling for a left knee disability.  As the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent disabling, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Disability Rating for a Right Ankle Disability - Analysis

The Veteran contends that his right ankle disability has caused more severe symptomatology than that contemplated by the disability rating currently assigned.  Specifically, the Veteran contends that he experiences chronic pain and recurrent episodes of instability that results in decreased standing and walking tolerance.  

The Veteran's right ankle disability is currently rated as 10 percent disabling under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  Service connection was granted in the January 2008 rating decision based on the principle of service aggravation.  Therefore, in order to determine the current disability rating, the disability rating that corresponds to the pre-service disability severity must be subtracted from the disability rating that corresponds to the current disability severity.  However, as indicated by the January 2008 rating decision, the pre-service disability severity corresponded to a non-compensable disability rating.  

Normal range of the motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5271, a 10 percent disability rating is warranted for moderate limitation of motion.  38 C.F.R. § 4.71a.  A 20 percent disability rating is warranted for marked limitation of motion.  Id.  The 20 percent disability rating is the highest schedular rating under Diagnostic Code 5271.  Id. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that an initial disability rating in excess of 10 percent is not warranted for the Veteran's right ankle disability.  

Upon VA examination in June 2007, the Veteran reported episodic pain in the right ankle.  Upon physical examination, the VA examiner documented 15 degrees of pain-free dorsiflexion and 35 degrees of pain-free plantar flexion.  The VA examiner noted no additional loss of range of motion or joint function due to pain, fatigue, weakness, or lack of endurance following repetitive testing or flare-ups.  The VA examiner also noted a normal gait pattern.  Finally, the VA examiner noted the presence of degenerative joint disease with an old ununited fracture of the medial and lateral malleoli.  

Upon VA examination in December 2007, the Veteran reported daily, moderately-severe pain, weakness, stiffness, swelling, giving way, and fatigability.  The Veteran reported being independent with walking, driving, and activities of daily living, but reported decreased standing tolerance to 15 minutes, and decreased walking tolerance to 30 minutes.  The Veteran denied flare-ups.  Upon physical examination, the VA examiner noted tenderness to palpation over the medial and lateral malleoli, but noted no swelling or redness.  The VA examiner documented 20 degrees of pain-free dorsiflexion and 28 degrees of pain-free plantar flexion.  The VA examiner indicated that the Veteran would experience a slight decrease in range of motion with repetitive use, but the examiner was unable to quantify such decrease.  The VA examiner also noted a normal, non-antalgic gait pattern without the use of an assistive device.  

An April 2008 private treatment record reflects the Veteran's complaints of pain, weakness, and instability.  Upon physical examination, the private physician noted effusion and laxity.  The private physician prescribed use of a brace for increased stability.  

During the April 2010 Board hearing, the Veteran testified that he currently experiences pain and swelling in the right ankle that results in decreased standing and walking tolerance and an inability to perform recreational activities.  

In May 2010, the Veteran underwent right ankle arthroscopy with debridement and removal of loose bodies.  The Veteran attended one post-operative follow-up appointment.  

Upon VA examination in January 2012, the Veteran reported pain and swelling that results in decreased standing and walking tolerance.  The Veteran also reported the occasional use of an ankle brace. Upon physical examination, the VA examiner noted tenderness to palpation and decreased strength, but also noted no laxity and no ankylosis.  The VA examiner documented 10 degrees of dorsiflexion, with pain at end-range, and 35 degrees of plantar flexion, with pain beginning at 25 degrees.  The VA examiner noted no additional loss of range of motion or joint function with repetitive testing or flare-ups.  

A September 2012 VA treatment record reflects the Veteran's complaints of intermittent achy symptoms and occasional giving way.  The VA clinician noted diffuse tenderness to palpation and an antalgic gait pattern, but good strength.  The VA clinician also noted "a few degrees of dorsiflexion."  The VA clinician noted the presence of degenerative arthritis in the right ankle joint.  

Upon VA examination in October 2015, the Veteran reported intermittent pain, particularly with rainy weather, and intermittent laxity.  The Veteran also reported flare-ups as recurrent ankle sprains.  Upon physical examination, the VA examiner noted tenderness to palpation and crepitus, but normal strength, no atrophy, no ankylosis, and no joint instability.  The VA examiner documented 10 degrees of painful dorsiflexion and 40 degrees of painful plantar flexion; however, the VA examiner indicated that pain did not result in a functional loss.  

Upon VA examination in November 2015, the Veteran reported chronic pain and recurrent right ankle sprains resulting in decreased weight bearing tolerance.  The Veteran also reported regularly using a brace to assist for normal locomotion.  Upon physical examination, the VA examiner noted tenderness to palpation, decreased strength, and joint instability, but noted no atrophy and no ankylosis.  The VA examiner documented 10 degrees of painful dorsiflexion and 25 degrees of painful plantar flexion; the VA examiner indicated that pain did result in a functional loss.  

Based on all the evidence of record, the Board finds that the weight of the evidence is against a finding of entitlement to an initial disability rating in excess of 10 percent for a right ankle disability.  As indicated above, a 20 percent disability rating under Diagnostic Code 5271 is provided for "marked" limitation of motion, and normal ranges of motion are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  

The July 2007 VA examiner documented 15 degrees of dorsiflexion and 35 degrees of plantar flexion.  The December 2007 VA examiner documented 20 degrees of dorsiflexion and 28 degrees of plantar flexion.  The January 2012 VA examiner documented 10 degrees of painful dorsiflexion and 35 degrees of plantar flexion, with pain beginning at 25 degrees.  The October 2015 VA examiner documented 10 degrees of painful dorsiflexion and 40 degrees of painful plantar flexion.  The November 2015 VA examiner documented 10 degrees of painful dorsiflexion and 25 degrees of painful plantar flexion.  The Veteran has consistently demonstrated at least 10 degrees of dorsiflexion and at least 25 degrees of plantar flexion, about half the normal ranges of motion.  Taking into consideration the Veteran's limitation of motion, including during periods of flare-ups, the Board finds that the Veteran's functional loss of motion in the right ankle more nearly approximates a moderate limitation of motion in the ankle joint.  Therefore, the Board finds that the 10 percent disability rating currently assigned is appropriate, and a higher disability rating is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.

The Board has considered application of additional diagnostic codes.  Schafrath, 1 Vet. App. 589.  In this regard, the VA examiners specifically denied the presence of ankylosis in the ankle joint; therefore, an alternate or higher disability rating under Diagnostic Codes 5270 or 5272 is not warranted.  See 38 C.F.R. § 4.71a.  In addition, there is no evidence of malunion of the ankle bones or manifestations of the service-connected right ankle disability in the foot; therefore, an alternate or higher disability rating under Diagnostic Codes 5273-5284 is not warranted.  Id. 

As discussed above, the evidence of record establishes X-ray evidence of degenerative arthritis in the right ankle joint.  Therefore, the Board has considered application of Diagnostic Code 5003.  38 C.F.R. § 4.71a.  However, Diagnostic Code 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion.  In this case, the Veteran's right ankle disability warrants a 10 percent disability rating based on a limitation of motion; therefore Diagnostic Code 5003 is not for application. 

Also, like the left knee disability, the Board fully considered the Veteran's regular use of an ankle brace as it relates to the symptomatology and functional independence associated with his right ankle disability in the determination that a disability rating in excess of 10 percent is not warranted.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.

In arriving at the above conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the right ankle disability has been more severe than the assigned disability rating reflects.  The competent medical evidence, however, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Boards finds the preponderance of the evidence weighs against the assignment of an initial rating in excess of 10 percent disabling for a right ankle disability.  As the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent disabling, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Disability Rating for Left Hip Sciatica - Analysis

The Veteran contends that his left hip sciatica has caused more severe symptomatology than that contemplated by the disability rating currently assigned.  Specifically, the Veteran contends that his left hip and radiating pain results in decreased sitting, standing, and walking tolerance.  

The Veteran's left hip sciatica is currently rated as 10 percent disabling under Diagnostic Code 8520.  Diagnostic Codes 8520-8730 address ratings for paralysis, neuritis, and neuralgia of the peripheral nerves affecting the lower extremities.  
38 C.F.R. § 4.124a.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the sciatic nerve.  Under Diagnostic Code 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  A 60 percent disability rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A 40 percent disability rating is assigned for moderately-severe incomplete paralysis.  A 20 percent disability rating is assigned for moderate incomplete paralysis.  A 10 percent disability rating is assigned for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Neuritis and neuralgia are to be rated as incomplete paralysis.  Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately-severe incomplete paralysis.  Id.  Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate incomplete paralysis.  38 C.F.R. § 4.124.  The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, [ ] moderate," incomplete paralysis.   
38 C.F.R. § 4.124a. 

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran's symptomatology more nearly approximates mild incomplete paralysis of the left sciatic nerve, consistent with the 10 percent disability rating currently assigned, and entitlement to a higher initial rating is not warranted.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

Upon VA examination in June 2007, the Veteran reported episodic left hip pain, occurring approximately two to three times per week.  Upon physical examination, the VA examiner noted full, pain-free range of motion in all directions, normal gait, and normal sensation.  Following examination, the VA examiner opined that the examination was normal and that the Veteran's left hip sciatica had resolved without neurological deficit.  

During the April 2010 Board hearing, the Veteran testified that he currently experiences pain in the left hip and leg that results in decreased standing and walking tolerance and an inability to perform recreational activities.  

Upon VA examination in January 2012, the Veteran reported daily left hip and leg pain resulting in decreased sitting, standing, and walking tolerance.  The Veteran also reported moderate constant pain, mild paresthesias, and mild numbness.  Upon physical examination, the VA examiner noted decreased sensation in the left lower leg, ankle, and foot, but noted normal strength, normal reflexes, normal gait, and the lack of atrophy and trophic changes.  Following examination, the VA examiner indicated the severity of the Veteran's left hip disability was mild incomplete paralysis of the left sciatic nerve.  

Upon VA examination in October 2015, the Veteran reported left hip pain that radiated into his buttocks and posterior leg; the Veteran denied weakness in the lower extremities.  The Veteran also reported moderate intermittent pain, but denied paresthesias and numbness.  Upon physical examination, the VA examiner noted normal strength, normal reflexes, normal sensation, normal gait, and a lack of atrophy and trophic changes.  Following examination, the VA examiner indicated that the Veteran presented with a normal left sciatic nerve examination.  

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's disability has been manifested by symptomatology more nearly approximating mild incomplete paralysis of the left sciatic nerve.  Across the appeal period, the Veteran has described recurrent left hip pain that radiates down the posterior aspect of his leg, which has been consistently described as moderate in severity.  

The overall severity of the Veteran's left hip sciatica, however, has varied across the appeal period.  Considering additional symptoms, the January 2012 VA examiner indicated that the Veteran's complaints of paresthesias and numbness were mild in nature.  The VA examiner also noted decreased sensation in the left lower leg, ankle, and foot, but noted normal strength, normal reflexes, normal gait, and the lack of atrophy and trophic changes.  In conclusion, the January 2012 VA examiner then opined that the Veteran's left hip disability resulted in mild incomplete paralysis of the sciatic nerve.  

In contrast, the June 2007 and October 2015 VA examiners both noted the Veteran's complaints of intermittent left hip pain, but noted no additional complaints of paresthesias or numbness.  The VA examiners also noted an otherwise normal neurological examination, and both VA examiners opined that that the Veteran did not present with sciatic nerve paralysis.  

In consideration of all the evidence of record, the Board finds that at times during the appeal period, the left hip sciatica has been manifested by moderate, intermittent pain; mild, intermittent numbness; mild, intermittent paresthesias; decreased sensation in the left leg and foot; and decreased tolerance to prolonged positions and activity.  As such, the Board finds that the Veteran's symptomatology more nearly approximates mild incomplete paralysis of the left sciatic nerve, consistent with a 10 percent disability rating.  See 38 C.F.R. § 4.12a.  

The Board also finds that the criteria for the 20 percent disability rating or higher under Diagnostic Code 8520 are not met for any rating period under appeal.  Despite the fact that the Veteran has described the pain as moderate, the Board must evaluate all of the evidence, both subjective and objective, in deciding the claim, and such descriptions are not dispositive on the issue of severity.  See 38 C.F.R. 
§§ 4.2, 4.6.  The severity of the Veteran's numbness and paresthesias was described as mild during the January 2012 VA examination, but the Veteran denied numbness and paresthesias during the June 2007 and October 2015 VA examinations.  While the Veteran demonstrated decreased sensation during the January 2012 VA examination, there is no evidence of decreased strength, muscular atrophy, or abnormal reflexes, and the Veteran remains independent in performing activities of daily living.  Therefore, Board finds that a 10 percent disability rating under Diagnostic Code 8520 is appropriate for the entire initial rating period, and a higher rating is not warranted.  

The Board notes specifically that the Veteran's reports of symptoms in the left leg have been considered in evaluating neurological manifestations.  While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his left hip sciatica has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with their examinations.  The medical findings directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the objective medical findings provided by the VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology.  See Schafrath, 1 Vet App. at 595.  However, in this case, there is no evidence that the Veteran's symptoms are attributable to involvement of any peripheral nerve or nerve group other than the left sciatic nerve.  Accordingly, a separate disability rating under Diagnostic Codes 8521-8530, 8621-8630, and 8721-8730 is not warranted.  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the left hip sciatica on appeal has been more severe than the assigned disability rating reflects.  The competent medical evidence is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that the weight of the evidence is against an initial disability rating in excess of 10 percent for the Veteran's left hip sciatica.  As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is service-connected for the left knee disability, the right ankle disability, the left hip sciatica, a left ankle disability, tinnitus, pseudofolliculitis barbae, left hip tendinitis, limited motion of the left hip, a left wrist injury, an anal fistula, and scars of the left ankle.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's left knee disability, right ankle disability, and left hip sciatica are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria also specifically provide for disability ratings for orthopedic disabilities based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  In this regard, the Veteran's left knee and right ankle disabilities and left hip sciatica are manifested by symptoms of pain and decreased weight bearing tolerance.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5271; 38 C.F.R. § 4.124a, Diagnostic Code 8520.  In this regard, the Veteran's disability profile is manifested by symptoms of pain, limitation of movement, functional limitations in weight bearing tolerance, and the use of an assistive device.  The Veteran's reported use of a brace for locomotion, which is indicative of the severity of the symptoms such as pain, weakness, and fatigue, provides additional evidence to assist in determining how much the Veteran's joint motion is limited, and the additional impairment caused by the left knee and right ankle disabilities, as allowed and instructed by DeLuca.  The Veteran has reported functional impairments such as difficulty with prolonged sitting, standing, and walking; to the extent these actions cause additional pain, such pain is considered as part of the schedular rating criteria.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disabilities on appeal.  In addition, the Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, and in the absence of exceptional factors associated with the Veteran's left knee disability, right ankle disability, and left hip sciatica, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, while the Veteran reports decreased ability to tolerate prolonged positions, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal. 


ORDER

Entitlement to an initial rating in excess of 10 percent disabling for a left knee disability is denied.  

Entitlement to an initial rating in excess of 10 percent disabling for a right ankle disability is denied.  

Entitlement to an initial rating in excess of 10 percent disabling for left hip sciatica is denied.  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for left shoulder, right knee, and low back disabilities.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).
 
The Veteran underwent a VA examination in July 2007 in connection with the three claimed disabilities.  With respect to the left shoulder, the VA examiner noted the Veteran's reports of intermittent pain; however, the VA examiner documented a normal left shoulder examination.  With respect to the right knee, the VA examiner noted the Veteran's reports of recurrent right knee pain; however, the VA examiner documented a normal right knee examination.  With respect to the low back, the VA examiner noted the Veteran's complaints of recurrent low back pain with radiating pain down the left lower extremity; however, the VA examiner documented a normal back examination.  As the VA examiner documented normal examinations, he did not provide a nexus statement with respect the any of the three claimed conditions.  

When VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate.  Barr, 21 Vet. App. 303.  In review of the examination and opinions provided by the VA examiner, the Board finds the examination inadequate for adjudication purposes.  Notably, while the July 2007 VA examiner documented normal examinations of the left shoulder, right knee, and low back, additional medical evidence contained in the record documents the presence of current disabilities in all three locations.  Additionally, a July 2015 VA anesthesia pain management treatment record reflects that the Veteran has received multiple injections in all three joints due to chronic pain.  As medical evidence during the appeal period documents the presence of current left shoulder, right knee, and low back disabilities, a new VA examination must be afforded to the Veteran to properly adjudicate his service connection claims.  See id; see also McClain v. Nicholson, 21 Vet App 319 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all outstanding VA treatment records of the Veteran and associate them with the record.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's current left shoulder, right knee, and low back disabilities.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the current left shoulder disability began during service or is otherwise etiologically related to active service?

b. Is it at least as likely as not (a 50 percent probability or greater) that the current right knee disability began during service or is otherwise etiologically related to active service?

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability was (i) caused or 
(ii) aggravated (permanently worsened) by the service-connected left knee disability?

If the opinion is that the service-connected left knee disability aggravated the right knee disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

In rendering the above opinion, the VA examiner should specifically comment on the Veteran's contention that he developed a right knee disability due to compensating for his service-connected left knee disability.

d. Is the Veteran's current low back disability a symptom or manifestation of the Veteran's service-connected left hip sciatica?

e. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was (i) caused or 
(ii) aggravated (permanently worsened) by the service-connected left hip sciatica?

If the opinion is that the service-connected left hip sciatica aggravated the low back disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

f. Is it at least as likely as not (a 50 percent probability or greater) that the current low back disability began during service or is otherwise etiologically related to active service?

The VA examiner is advised that the Veteran had active service from June 1988 to August 1988, from January 1992 to April 1992, and from May 2004 to May 2005.  The Veteran also had service with the Army National Guard between August 1988 and July 2007.  Therefore, in forming the requested opinions, the VA examiner should consider not only the Veteran's active service, but also his Army National Guard service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


